Title: To James Madison from James Leander Cathcart, 10 August 1801
From: Cathcart, James Leander
To: Madison, James


					
						No. 10
						Sir
						Leghorn Augt. 10th. 1801.
					
					I had the honor of receiving yours of the 21st. May on yesterday evening & shall scrupulously observe the instructions contain’d therein.  It was accompanied by a letter from Comodore Dale a copy of which is enclosed A—with my answer B, which will inform you of the operations which we mean to pursue should the meet with the Comodores approbation.  By my dispatches forwarded direct from Tunis, and by Mr. Trueman in the Columbia you will be inform’d of the actual state of our affairs at that period, which will convince you that the interference of the Dey of Algiers will never militate in favor of the United States, tho: their is a very great probability that he will interfere in favor of his brother pirate of Tripoli, especially as we have manifestly the advantage of that Tyrant.  Never was a more fortunate inst. for establishing a permanent Peace upon honorable terms, not one of our Citizens in Captivity, two of their Cruisers block’d up in Gibraltar, & their capital in a state of blockade, while our third Ship the Essex is employ’d to Convoy our defenseless Merchantmen.  The very judicious arrangement of so small a force by our Comodore undoubtedly merits the greatest applause and commendation, & I should not be in the least surprized to hear in his next dispatch, that the whole force of Tripoli were either destroy’d, or in our power.
					I have requested that my instructions may be as explicit as the nature of the service will admit & when we find it convenient to enter into a treaty with the Bashaw of Tripoli what alterations (if any) are to be made from the former Treaty concluded on the third day of January 1797.  Enclosed, C, is the Copy of the Circular informing us of the Regency of Tripoli being in a State of blockade, which was translated into Italian & publish’d in the Florence Gazette & copys sent to all the Consuls residing at Leghorn & unto all our Agents along the Coast of the mediterranean.  As you will ere long be apprized of my arrival at Leghorn I am in expectation of more frequent communications from the Department of State.  In the mean time give me leave to subscribe myself with the greatest respect, Sir Yr. Obnt. Humble Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
